THE COURT.
The application made in open court by A.H. Carpenter on Friday, July 10, 1931, for stay of execution under judgment of contempt herein is denied.
The respondent Carpenter not having paid the fine imposed by this court on July 10, 1931, and the hour having passed at which the commitment herein was directed to issue in the event of such nonpayment, let commitment issue and be transmitted to the sheriff of San Joaquin County, California, with directions to serve and execute the same forthwith.
WASTE, C.J.
Dated July 13, 1931.
The judgment and commitment read as follows:
In the Supreme Court of the State of California. Crim. No. 3460. In the Matter of A.H. Carpenter, an Attorney-at-Law. Judgment and commitment.
O.B. Harvey having heretofore filed an affidavit in the above-entitled proceeding, charging the respondent A.H. Carpenter, an attorney at law, with having disobeyed the lawful judgments and orders of this court, made on October 23, 1930, in case No. S.F. 13854, entitled "A.H. Carpenter v. The State Bar of California" (210 Cal. 520 [292 P. 450]), and on January 12, 1931, in case No. S.F. 14029, entitled "A.H. Carpenter v. The State Bar of California" (211 Cal. 358 [295 P. 23]), in that in the particulars set forth in said affidavit, the respondent practiced as an attorney and counselor at law in the state of California and held himself out to the public as an attorney and counselor at law in the state of California, while he was suspended by said orders of this court from the right so to do, and the court, upon reading and filing said affidavit, together with *Page 124 
the documents filed in support thereof, having, at the suggestion of The State Bar of California, issued its order, directed to the respondent, requiring him to show cause on July 7, 1931, before this court in bank, at its courtroom in San Francisco, California, why he should not be adjudged to be in contempt of this court and punished accordingly for his disobedience of said orders so suspending him, in that he continued wilfully after the dates thereof to engage in the practice of law in the county of San Joaquin, state of California, and in the Superior Court of said county, and in that he thereafter contumaciously held himself out as a licensed counselor and attorney at law, authorized and privileged to engage in the practice of law at and during the time said orders of suspension were in full force and effect, as more specifically appears in said affidavit of O.B. Harvey; the respondent, A.H. Carpenter, personally appeared in response to said order, in accordance with the instructions of this court, and the matter came regularly on for hearing at said time and place.
The respondent thereupon made a motion to quash service of the order to show cause served upon him, which motion the court denied. The respondent then interposed a demurrer to the affidavit upon which the order to show cause was based, a copy of which affidavit he admitted having received, together with the order to show cause. The court overruled the demurrer and directed the respondent to answer forthwith, or at a convenient fixed time.
The respondent declined and refused to make a verified or any sufficient answer to the accusation contained in the affidavit, and the matter having been duly submitted for decision and the court having considered the same, the court now finds that the respondent at the times and places, and in the manner, respectively, as stated in said affidavit, did practice as an attorney or counselor at law and did hold himself out to the public as an attorney and counselor at law entitled to practice in this state, at and during the times when said orders of suspension were in full force and effect, and that all of the allegations of said affidavit are true, and no good or any cause being shown why said A.H. Carpenter should not be found in contempt and punished.
[1] NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that said acts of the respondent A.H. Carpenter *Page 125 
in respect to this court constitute a contempt of this court, and the respondent is hereby adjudged and declared to be in and guilty of contempt of this court on account of the acts, as set forth in said affidavit, and that as punishment therefor the said A.H. Carpenter pay a fine of three hundred dollars ($300), and that in default of such payment he be committed to the sheriff of the county of San Joaquin, state of California, and, until such fine is paid, be imprisoned in the county jail of such county, at the rate of one day's imprisonment for every two dollars ($2) of such fine.
WITNESS the Honorable WILLIAM H. WASTE, Chief Justice, and the Associate Justices of the Supreme Court of the state of California.
Attest my hand and the seal of this court this 13th day of July, A.D. 1931.
(Seal)                    (Signed) B. GRANT TAYLOR, Clerk of the Supreme Court of the State of California.